Case: 5:18-mC-00054-SL Doc #: 21-6 Filed: 11/28/18 1 of 5. Page|D #: 287

Case: 5:18-mc-00054-SL Doc #: 21-6 Filed: 11/28/18 2 of 5. Page|D #: 288

UNITED STATES OF AMERICA
BEFORE THE FEDERAL TRADE COM]V[ISSION

COMMISSIONERS: Joseph J. Simons, Chairman
Noah Joshua Phillips
Rohit Chopra
Rebecca Kelly Slaughter
Christine Wilson

 

In the Matters of File No. 1723195
November 19, 2018

CIVIL INVESTIGATIVE DEMAND TO

FULLY ACCOUNTABLE, LLC I)ATED

SEPTEMBER 10, 2018

and

CIVIL INVESTIGATIVE DEMAND TO
SARAH SCAVA DATED SEPTEMBER 10, 2018

\_/\_/\_I\_/\_’\_VVWWV\_/W\_/

 

ORDER DENYING PETITIONS TO LIMIT AND QUASH
CIVIL INVESTIGATIVE I)EMANDS

BV WILSON. Collgilssioner:

Fully Accountable, LLC (“Fully Accountable”) and Elevated Health, LLC (“Elevated
Health”) petition to quash or limit civil investigative demands (“CID”) for testimony issued by
the Commission as part of the Commission’s investigation of Fully Accountable and its
relationships With various internet marketers of dietary supplements and other products Fully
Acoountable seeks to quash or limit a CID seeking testimony by a company representative
pursuant to FTC Rule 2.7(h), 16 C.F.R. § 2.7(h). Elevated Health, an affiliate of Fully
Accountable, did not receive a Cl]). Nonetheless, it seeks to quash or limit a CID for testimony
issued to Sarah Scava, a former employee of Fully Accountable with ties to Elevated Health.1
For the reasons stated beloW, We deny the petitions

 

1 Petitioners have not attached the challenged CIDs to their petitions To assist the reader

we have therefore appended the C]Ds hereto as Orders Exhibit 1 (C]D issued to Fully
Accountable) and Exhibit 2 (CID issued to Sarah Soava). Because of its relevance to resolution
of the pending petitions, the C]D for documents issued to Fully Accountable on Septernber 21,
2017 is attached as Order Exhibit 3. Citations to text in these exhibits refer to Bates numbers
appearing in the bottom margins.

5

Case: 5:18-mc-00054-SL Doc #: 21-6 Filed: 11/28/18 3 of 5. Page|D #: 289

At Fully Accountable’s request, FTC staff modified the CID to allow the
company to produce its documents and interrogatory responses on rolling deadlines
spanning a four-week period in October and November 2017. Despite these modifications
and extensions, Fully Accountable failed to produce any documents and its interrogatory
responses omitted required details about its ownership, leadership, and organizational
structurel Additionally, it provided only evasive answers to several interrogatory
requests

When Fully Accountable refused,to address these deficiencies, the Comrnission
instituted CID enforcement proceedings in the Northern District of Ohio. See F ederal
Traa'e Commission v. FullyAccounrable, LLC, No. 5:18-mc~00054-SL (N.D. Ohio June
8, 2018). On August 13, 2018, the district court issued an order directing Fully
Accountable to comply fully with the CID within 10 days. Fully Accountable made
supplemental productions and submitted to the Commission a certificate of compliance
After FTC staff examined the supplemental productions, they determined that
deficiencies remained Accordingly, on September 21, 2018, the Commission filed a
status report with the district court stating that the Commission does not “agree at this
time that Fully Accountable has complied in full[,]” and further informed the court that it
had “undertaken additional investigational steps to assess the completeness of the
production and to move the matter forward generally.” Ia’., Doc. 15.

The two CIDs at issue constitute part of the “additional investigational steps”
referenced in the Commission’s status report The CID issued to Fully Accountable
requires the company to designate a Witness to appear and testify at an FTC
investigational hearing on seven topics. The designated topics include a description of the
steps Fully Accountable took to comply with the earlier CID. Other topics include a
description of Fully Accountable’s relationship with a former employee, Sarah Scava,
and with petitioner, Elevated Health, a firm that may be affiliated with or related to Fully
Accountable.3 See Order EX. 1 at 6. A separate CID asks Sarah Scava to testify on 13
topics. Among other topics, the C]D requires Ms. Scava to describe her relationship to
Fully Accountable and Elevated Health as well as Elevated Health’s relationships to
Fully Accountable and other entities See Order EX. 2 at 6-7.

As required by FTC Rule 2.7(k), 16 C.F.R. 2.7(k), FTC staff and counsel for
Fully Accountable - Rachel Scava - conferred by telephone on September 24, 2018. A
few days later, counsel Rachel Scava called FTC staff, and stated that she also
represented Sarah Scava. In a series of telephone calls between September 28 and
October 3, 2018, she conferred with staff regarding possible modifications to the CID
issued to Sarah Scava. During these telephone calls, FTC staff also offered to conduct the

 

employees, agents, consultants, and other persons” working on behalf of several specified
individuals Order Ex. 3 at 13-14.

3 A search of public records shows that Sarah Scava registered Elevated Health LLC with the
Ohio Secretary of State on December 20, 2016.

Case: 5:18-mc-00054-SL Doc #: 21-6 Filed: 11/28/18 4 of 5. Page|D #: 290

staff to obtain information and test a company’s responses in real time, we find that the
value to the Commission of investigational hearings outweighs any reasonable burdens
they may impose

III. As a Third Party, Elevated Health Is Not Entitled to File a Petition to Quash
an FTC CID

Elevated Health, LLC seeks to quash or limit the CID issued to Sarah Scava on
September 10, 2018. As an initial matter, we note that Elevated Health is mistaken in
asserting that the CID in question was issued to Elevated Health, with Sarah Scava
designated as the individual to provide testimony on behalf of the entity. See Elevated
Health Pet. 3-4. ln fact, the Commission did not issue a CID to Elevated Health. lt issued
the C[D to Sarah Scava personally to testify on the basis of her own knowledge of the
designated topics. See Order Ex. 2 at l, 3, 6 (specifying Sarah Scava as CID recipient).

Given these circumstances, Elevated Health may not seek to limit or quash Ms.
Scava’s ClD. Section 20(c) of the FTC Act, 15 U.S.C 57'b-l(c), authorizes the
Commission to issue a CID to “any person” the Commission has reason to believe has
documents, tangible things, or information relevant to unfair or deceptive acts in or
affecting commerce ln tum, Section 20(t)(l) states that after being served with a C[D,
“such person” may file a “petition for an order by the Cornmission modifying or setting
aside the demand.” 15 U.S.C. § 57b-l(t)(1). Section 20(t) makes no provision, however,
for such a petition to be filed by any person other than the person served with the ClD. Id_
Because Elevated Health’s petition is not properly before the Commission, we decline to
consider any of the arguments it advances in support of its petition to quash or limit.

Even if Elevated Health could file such a petition, Elevated Health’s failure to
comply with the requirement that it meet and confer with FTC staff prior to filing means
that its arguments are not properly before the Commission. The Commission takes this
procedural requirement seriously, as shown by two separate provisions in the
Comrnission’s Rules. Rule 2.7(k) cautions that “[t]he Commission will not consider
petitions to quash or limit absent a pre-filing meet and confer session with Commission
staff and, absent extraordinary circumstances will consider only issues raised during the
meet and confer process.” 16 C.F.R. § 2.7(k). Rule 2. 10 then directs CID recipients to
include with any petition to limit or quash a statement describing the circumstances and
attendees at the conference with staff and further provides that “[i]ailure to include the
required statement may result in a denial of the petition.” 16 C.F.R. § 2.10(a)(2). While
Rachel Scava met and conferred with FTC staff regarding the CID issued to Sarah Scava,
we are informed that she stated that she was doing so on behalf of Ms. Scava, not
Elevated Health. We thus understand that FTC staff was not even aware Rachel Scava
represented Elevated Health until she filed the instant petition on behalf of the company
Nor has Elevated Health presented any “extraordinary circumstances” justifying a
departure from these rules. Accordingly, the Commission declines to consider Elevated
Health’s arguments in support of its petition to quash or limit

Case: 5:18-mc-00054-SL Doc #: 21-6 Filed: 11/28/18 5 of 5. Page|D #: 291

In any event, the arguments advanced by Elevated Health would not call for any
limitations on the scope of inquiry for testimony set forth in the ClD. Elevated Health’s
petition presents a number of repetitive arguments that, taken together, amount to the
following objections (l) the CID is unreasonable because Ms. Scava is no longer
involved with the subject company, see, e.g., Elevated Health Pet. 7; (2) the CID is
unreasonable because it seeks information about entities and individuals outside of the
scope of the investigation, see id. at 8-9, 11, 14, 16, 17; and (3) the CID’s requests for
testimony are unduly burdensome and Sarah Scava should be permitted to respond in
writing See id. at 10-15, 17.

These objections provide no basis for limiting or quashing the CID. lt is entirely
permissible for Commission staff to seek testimony from individuals formerly involved
with subject companies, including fenner employees Moreover, for the reasons
discussed above, neither Sarah Scava nor Elevated Health falls outside of the scope of the
investigation, which extends to entities and individuals “related” to Fully Accountable.
See, e.g., Order Ex. 2 at 1, 5-6, 10-12 (resolutions); see also Invention Submission Corp.,
965 F.2d at 1090. Furthermore, the Cornmission is well within its rights in this instance to
elect to require live testimony as an investigatory tool pursuant to the FTC Act and its
implementing regulations See 15 U.S.C. § 57b-l(c)(l); 16 C.F.R. §2.7(t).

IV. CONCLUSION

For the foregoing reasons, IT IS HEREBY ORDERED THAT Fully Accountable,
LLC’s Petition to Limit or Quash Civil Investigative Demand be, and hereby is, DENIED.

IT IS FURTHER ORDERED THAT Elevated Health, Ll)C’s Petition to Limit or
Quash Civil Investigative Demand is not properly before the Commission, and accordingly is
DENIED.

IT IS FURTHER ORDERED THAT Sarah Scava shall comply in full with the
Cornrnission’s Civil lnvestigative Demand and shall appear ready to testify on the specified
topics at the designated location on November 29, 2018 at 9:00 a.ln., or at other such date, time,
and location as FTC staff may determine

IT IS FURTHER ORDERED THAT Fully Accountable, LLC shall comply in full with
the Cornmission’s Civil lnvestigative Demand and Shall appear ready to testify on the specified
topics at the designated location on November 30, 2018 at 9:00 a.m., or at other such date, time,
and location as FTC staff may determine

By the Commission, Chairman Simons recused.

Donald S. Clark
Secretary
SEAL:
ISSUED: November 19, 2018

